Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-12-00477-CV

                              Curtis WISE and Winston Hubbard,
                                         Appellants

                                                v.

                               LUKE DEVELOPMENT, LLC,
                                       Appellee

                     From the 362nd District Court, Denton County, Texas
                               Trial Court No. 2011-40187-362
                    The Honorable Robert Bruce McFarling, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee Luke Development, LLC recover its costs of
this appeal from Appellants Curtis Wise and Winston Hubbard.

       SIGNED August 21, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice